DETAILED ACTION
1.	(A). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Request for Continued Examination (RCE) Under 37 CFR 1.114 on 10/12/2021 and an interview conducted on 10/29/2021 with the Applicants' representative Attorney Joseph Mencher (Please refer to PTO-413B).
	(B). A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.


2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Joseph Mencher (Reg. No. 56,822) on October 29th, 2021. 

4.	Claims 7, 9-14 and 16-20 (Renumbered 1-12) are allowed.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1-6.	(Cancelled).

a processing system that includes at least one hardware processor that is configured to execute instructions that cause the processing system to provide a microcode update engine that is configured to:
receive, without receiving an initialization engine code update for initialization engine code that is stored in a code region of at least one initialization memory device and that is configured to provide an initialization engine, a microcode update for existing microcode that is included in the initialization engine code;
write the microcode update to a Unified Extensible Firmware Interface (UEFI) variable in a data region of the at least one initialization engine during computing device initialization operations and computing device runtime operations;
begin, subsequent to writing the microcode update to the data region of the at least one memory device and utilizing the initialization engine provided by the initialization engine code that is stored in the code region of the at least one initialization memory device and that includes the existing microcode, computing device initialization operations;
identify, during a microcode update portion of the computing device initialization operations, the microcode update in the data region of the at least one initialization memory device; 
perform microcode update operations using the microcode update in the data region of the at least one initialization memory device; and
complete the computing device initialization operations utilizing the initialization engine provided by the initialization engine code, and the microcode update in place of the existing microcode included in the initialization engine code.
8.	(Cancelled). 
9.	(Previously Presented)  The IHS of claim 7, wherein the microcode update engine is configured to:
determine, in response to identifying the microcode update in the data region of the at least one initialization memory device, whether the microcode update should be applied in place of the existing microcode included in the initialization engine code; and

10.	(Previously Presented) The IHS of claim 9, wherein the microcode update engine is configured to:
perform, in response to determining that the microcode update should not be applied in place of the existing microcode included in the initialization engine code, the microcode update operations using the existing microcode included in the initialization engine code.
11.	(Previously Presented)  The IHS of claim 7, wherein the microcode update engine is configured to:
validate, prior to performing the microcode update operations using the microcode update in the data region of the at least one initialization memory device, the microcode update.
12.	(Currently Amended)  The IHS of claim 11, wherein the microcode update engine is configured to:
erase, in response a failure in validating the microcode update, the microcode update from the (UEFI) variable in the data region of the at least one initialization memory device. 
14.	(Currently Amended)  A method for updating microcode, comprising:
receiving, by a microcode update engine provided via operation of a processing system in a computing device and without receiving an initialization engine code update for initialization engine code that is stored in a code region of at least one initialization memory device in the computing device and that is configured to provide an initialization engine, a microcode update for existing microcode that is included in the initialization engine code;
wring, by the microcode update engine, the microcode update to a Unified Extensible Firmware Interface (UEFI) variable in a data region of the at least one initialization memory device that stores data utilized by the initialization engine during computing device initialization operations and computing device runtime operations;
beginning, by the microcode update engine subsequent to writing the microcode update to the data region of the at least one memory device and utilizing the initialization engine provided by the initialization engine code that is stored in the code region of the at least one initialization memory device and that includes the existing microcode, computing device initialization operations;

performing, by the microcode update engine, microcode update operations using the microcode update in the data region of the at least one initialization memory device; and
completing, by the microcode update engine, the computing device initialization operations utilizing the initialization engine provided by the initialization engine code, and the microcode update in place of the existing microcode included in the initialization engine code.
15.	(Cancelled).  
16.	(Previously Presented)  The method of claim 14, further comprising:
determining, by the microcode update engine in response to identifying the microcode update in the data region of the at least one initialization memory device, whether the microcode update should be applied in place of the existing microcode included in the initialization engine code; and
performing, by the microcode update engine using the microcode update and in response to determining that the microcode update should be applied in place of the existing microcode included in the initialization engine code, any of a subset of the computing device initialization operations that have not yet been performed.
17.	(Previously Presented)  The method of claim 16, further comprising:
performing, by the microcode update engine in response to determining that the microcode update should not be applied in place of the existing microcode included in the initialization engine code, the initialization operations using the existing microcode included in the initialization engine code.
18.	(Previously Presented)  The method of claim 14, further comprising:
validating, by the microcode update engine prior to performing the microcode update operations using the microcode update in the data region of the at least one initialization memory device, the microcode update.
19.	(Currently Amended)  The method of claim 18, further comprising:
erasing, by the microcode update engine in response a failure in validating the microcode update, the microcode update from the (UEFI) variable in the data region of the at least one initialization memory device.

20.	(Previously Presented)  The method of claim 14, wherein the beginning the computing device initialization operations include copying the initialization engine code to a main memory system, and wherein the microcode update operations include copying the microcode update to the main memory system.
—o—o—o—

         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 7, “write the microcode update to a Unified Extensible Firmware Interface (UEFI) variable in a data region of the at least one initialization engine during computing device initialization operations and computing device runtime operations; begin, subsequent to writing the microcode update to the data region of the at least one memory device and utilizing the initialization engine provided by the initialization engine code that is stored in the code region of the at least one initialization memory device and that includes the existing microcode, computing device initialization operations” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of a microcode update system includes at least one memory device having a code region and a data region, and a microcode update engine that receives a microcode update, and writes the microcode update to the data region of the at least one memory device. Subsequent to writing the microcode update to the data region of the at least one memory device, the microcode update engine utilizes initialization code in the code region of the at least one memory device to perform initialization operations. During a microcode update portion of the initialization operations, the microcode update engine identifies the microcode update in the data region of the at least one memory device, and performs microcode update operations using the microcode update in the data region of the at least one memory device renders the pending independent claims allowable. Claims 9-13 and 16-20 are dependent upon claims 7 and 14 according to their respective statutory classes. Since the independent claims 7 and 14 are allowable, claims 9-13 and 16-20 are also allowable at least by virtue of the dependency relationship.
CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                               11/05/2021